Citation Nr: 1434490	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  06-31 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a left shoulder disability rated 30 percent prior to March 1, 2005, 20 percent from March 1, 2005 to December 1, 2005, and 30 percent from December 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1996 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO reduced the rating for a left shoulder disability from 30 percent to 20 percent from March 1, 2005.  In March 2007, the Ro assigned a 30 percent rating effective from December 1, 2005.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire rating period, the recurrent, multi-directional left shoulder dislocations were manifested, at worst, by impaired movement above the shoulders, with persistent dislocations and guarding of all movement of the left upper extremity with moderate to severe interference with activities of daily living and significant occupational impairment.

2.  For the rating period from March 19, 2004 to December 1, 2005, left shoulder degenerative joint disease (DJD) was manifested, at worst, by abduction limited to 145 degrees after repetitive testing with pain on motion, weakness, fatigability and incoordination.

3.  For the rating period from December 1, 2005, left shoulder degenerative joint disease was manifested, at worst, by abduction limited to 45 degrees after repetitive testing, pain, fatigability, and lack of endurance.




CONCLUSIONS OF LAW

1.  For the entire rating period, the criteria for a 20 percent rating, and no higher, for recurrent, multi-directional left shoulder dislocations have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Code 5202.

2.  For the rating period from March 19, 2004 to December 1, 2005, the criteria for a separate 10 percent rating for left shoulder degenerative joint disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5201.

3.  For the rating period from December 1, 2005, the criteria for a separate 20 percent rating for left shoulder degenerative joint disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VA provided notice to the Veteran in May 2004, prior to the initial adjudication of the claim in February 2005.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim for an increased rating of left shoulder disability, and of VA's and the Veteran's respective duties for obtaining evidence.  The Veteran was provided Dingess/Hartman notice in March 2006.  In addition, the Veteran was provided a statement of the case in September 2006, and four supplemental statements of the case from March 2007 to May 2012.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The Veteran's VA treatment records, lay statements, and an employer statement have been included in the claims file.  The Veteran was provided adequate VA compensation examinations of his service-connected left shoulder disability in May 2004, September 2006, November 2007, June 2009, and May 2010, reports of which are of record.  VA also referred the claim for an opinion from a board certified orthopedic surgeon, which was received in April 2007.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where, as here, entitlement to compensation already has been established for a left shoulder disability and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

The Veteran's left shoulder disability is rated by analogy under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5203-5201.  The Board will therefore assess the evidence of record to determine whether higher ratings, or separate ratings, would be warranted here under Diagnostic Codes 5200 through 5203 pertaining to the shoulder.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also VAOPGCPREC 9-98 (August 14, 1998); see also VAOPGCPREC 23-97 (July 1, 1997).

Disabilities of the shoulder are rated under Diagnostic Codes 5200 through 5203 of 38 C.F.R. § 4.71a.  Ratings are assigned for either the dominant (major) or minor shoulder.  The Veteran is right-handed; therefore, his left shoulder disability is rated under the minor criteria.  38 C.F.R. § 4.69.  Diagnostic Code 5200 addresses ankylosis of the shoulder.  Diagnostic Code 5201 provides ratings of 20, 20, and 30 percent for the minor shoulder where there is limitation of motion of the arm at shoulder level, midway between side and shoulder level, or to 25 degrees from the side.  Diagnostic Code 5202 addresses other impairment of the humerus.  Under provisions for the minor shoulder, this code authorizes 20 percent ratings for malunion of either moderate or marked deformity, 20 percent ratings for recurrent dislocation of at the scapulohumeral joint with either infrequent episodes and guarding of movement only at the shoulder level, or with frequent episodes and guarding of all arm movement, a 40 percent rating for fibrous union of the humerus, a 50 percent rating for nonunion of (false flail joint), and a 70 percent rating for loss of head of (flail shoulder) the humerus.  Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula.  Under provisions for the minor shoulder, a 10 percent rating is warranted for malunion or nonunion without loose movement, a 20 percent rating is warranted for nonunion of with loose movement or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion for the shoulder is from 0 to 180 degrees on forward flexion and abduction, and from 0 to 90 degrees on external and internal rotation.  38 C.F.R. § 4.71a, Plate I.

Degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Diagnostic Code 5003.

The Board finds that the Veteran's left shoulder dislocations with degenerative joint disease is analogous to a knee disability where arthritis and instability are present, and therefore, separate ratings may be considered under Diagnostic Codes 5201 and 5202.  See VAOPGCPREC 23-97.  In this case, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  A separate rating for arthritis also could be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Shoulder Disability

Historically, the Veteran's left shoulder was service connected and assigned a 30 percent rating from April 2002.  The Veteran filed an increased rating claim in March 2004.  In December 2004, the left shoulder disability was reduced to a 20 percent rating effective March 1, 2005.  The Veteran had surgery in September 2005 and was assigned a temporary 100 percent rating for convalescence until December 1, 2005, when it returned to a 20 percent rating.  In March 2007, the left shoulder disability was assigned a 30 percent rating from December 1, 2005.  The Veteran has consistently asserted, throughout the appeal period, that his left shoulder disability should be rated in excess of 30 percent.

In determining a disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has considered evaluating the Veteran's left shoulder disability under all Diagnostic Codes from 5200 to 5203.  38 C.F.R. § 4.71a.  The Board finds that the Veteran's left shoulder dislocations are more appropriately rated under Diagnostic Code 5202 for recurrent dislocation of at scapulohumeral joint; and that his left shoulder degenerative joint disease should be rated separately under Diagnostic Code 5010-5201 for limitation of motion.  The Board acknowledges that rating the Veteran's left shoulder disability in this manner decreases the ratings assigned under Diagnostic Code 5201; however, this approach results in higher combined ratings for the left shoulder disability from March 1, 2005, and no reduction prior to March 1, 2005, which provides overall increased compensation to the Veteran, and is therefore, more favorable.

Left Shoulder Dislocations Analysis

The Veteran was provided five VA examinations for his left shoulder disability from May 2004 to May 2010.  He consistently reported difficulty with any movement above his shoulders and demonstrated increased instability with repetitive movement.  In May 2004, the Veteran reported that the left shoulder dislocations persisted with more frequency and severity.  

VA treatment records, in December 2004, indicate the Veteran complained of tingling and numbness with subluxation; however, an Electromyelogram (EMG) of the left upper extremity was normal.  Upon examination in December 2004, movement showed guarding against abduction and exterior rotation and straight overhead movements.  

In December 2005, VA treatment records show there was popping in the left shoulder, but no recurrence of the dislocations experienced prior to the September 2005 surgery.  X-rays showed slight bony rarefaction about the inferior glenoid labrum.  In January 2006, a VA MRI revealed possible labral tear.  In April 2006, VA staff surgeon could not elicit a pop on the test for a torn or detached labrum; however, there was anterior subluxation in the abduction/exterior rotation positions without complaint of pain or apprehension.

In August 2006, the Veteran was referred to a private orthopedic surgeon by the VA for a second opinion.  The referral orthopedic surgeon assessed that the left shoulder had an anterior labral tear with probable subluxation, which gave the Veteran night symptoms which he is able to control during the day with muscle forces.

In June 2009, the Veteran reported in a VA examination that this shoulder dislocated mostly at night, flared two times a week with increased activity, and that he experienced instability beyond certain points of motion.

In November 2009, the Veteran underwent a functional abilities evaluation as part of the Vocational Rehabilitation and Education Program.  Full Body Range of Motion (FROM) testing revealed consistent guarding of the left upper extremity and left shoulder pain behaviors.  The Veteran reported he did not feel capable working above shoulder on a regular basis.  During Dynamic Strength Tests for Lifting and Carrying the Veteran was able to lift up to 30 pounds from the floor to knuckle high shelf and demonstrated good control of the weight and reported feeling strong enough to lift a heavier amount, but felt the strain in the left shoulder would be too great.

The Veteran was provided another VA joints examination for his left shoulder in May 2010.  The Veteran reported instability and weekly dislocations.  He denied flare-ups.  Upon examination, the VA physician observed guarding of all movements, instability, and abnormal motion.  The VA physician assessed that the Veteran had moderate to severe interference with activities of daily living, and significant occupational impairment due to problems lifting and carrying, weakness, fatigue, decreased strength, and pain.

After review of the evidence, lay and medical, the Board finds that for the entire rating period, recurrent, multi-directional left shoulder dislocations were manifested, at worst, by impaired movement above the shoulders, with persistent dislocations, and guarding of all movement of the left upper extremity with moderate to severe interference with activities of daily living and significant occupational impairment.  As such, the Board finds that the weight of the evidence, lay and medical, warrants a 20 percent rating under Diagnostic Code 5202 for recurrent dislocation of at (minor) scapulohemeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a.

To warrant a higher 40 rating under Diagnostic code 5202, left (minor) shoulder dislocations must manifest as fibrous union of the humerus which is not demonstrated.  A higher 30 percent rating would also be warranted under Diagnostic Code 5200 for intermediate ankylosis of the scapulohemeral articulation of the minor arm between favorable and unfavorable which is not demonstrated.

Left Shoulder DJD Analysis

Rating Period from March 19, 2004 to December 1, 2005:

The Veteran was provided a VA examination in May 2004.  Upon examination in May 2004, the Veteran had full range of motion for forward flexion with pain on motion, abduction to 150 degrees, and internal rotation to 90 degrees that subluxed the humeral head of the left shoulder.  Repetitive testing revealed decreased range of motion by five degrees with pain, weakness, fatigability, and incoordination.  The VA examiner observed that major functional impact was caused by pain and dislocation of the shoulder.  X-rays were unremarkable and showed a slight defect along the super olateral aspect of the head of the humerus, which the VA examiner opined was probably from previous dislocations.  

VA treatment records in October 2004 include x-ray and Magnetic Resonance Imaging (MRI) studies that revealed cystic degenerative subchondral changes of the glenoid and humeral head, which indicate early stages of osteoarthritis.  December 2004 VA treatment records indicate the Veteran had full range of motion.

After review of the evidence, lay and medical, the Board finds that for the rating period from March 19, 2004 to December 1, 2005, left shoulder DJD was manifested, at worst, by abduction limited to 145 degrees after repetitive testing with pain on motion, weakness, fatigability and incoordination; pain being the major functional impairment.  Here, limitation of motion does not meet schedular criteria under Diagnostic Code 5201, and therefore, left shoulder DJD is evaluated based limitation of motion due to pain under Diagnostic Codes 5003.  For these reasons, the Board finds that the weight of the evidence demonstrates that a separate 10 percent rating for left shoulder DJD under Diagnostic Code 5201 is warranted from March 19, 2004 to December 1, 2005.

Rating Period from December 1, 2005:

In December 2005, VA treatment records indicate that the Veteran reported he injured his arm swatting at a fly and experienced pain.  Upon examination, in December 2005, range of motion was restricted and left shoulder abduction was to 90 degrees.

Upon examination, in August 2006, a referral orthopedic surgeon (discussed above) found that the left shoulder had normal range of motion with a slight decrease in abduction external rotation compared to the right side.  

In a September 2006 VA examination, the Veteran was unable to do 2 to 3 repetitive motions before he experienced pain and fatigue.  Abduction was limited to 70 degrees after repetitive testing with pain, fatigue, and lack of endurance.

VA treatment records indicate that in January 2007 the Veteran was able to lift his left arm about 60 to 70 degrees with pain.  X-rays in January 2007 revealed no significant change from the previous study done in December 2005.

In April 2007, VA treatment records show that the Veteran had full range of motion with slight pain on abduction.

The Veteran was provided another VA examination in November 2007.  The Veteran was unable to do three tests due to abnormal dysfunctional movements of the humeral head, particularly with abduction.  After two repetitions, abduction was to 45 degrees with pain, fatigue, and lack of endurance.

Upon examination by a VA orthopedist in June 2009, abduction was to 90 degrees with a slight complaint of pain and a report by the Veteran that he felt instability at that point.  The VA orthopedist assessed that the left shoulder disability had at least moderately severe functional impairment with no weakness, fatigability, or incoordination.

In a May 2010 VA examination, the Veteran reported pain, stiffness, weakness, and that his disability affected range of motion, but denied flare-ups.  Upon examination, abduction was to 130 degrees with pain on motion, and no additional limitations after three repetitive tests were observed.

After review of the evidence, lay and medical, the Board finds that for the rating period from December 1, 2005, left shoulder degenerative joint disease was manifested, at worst, by abduction limited to 45 degrees after repetitive testing, pain, fatigability, and lack of endurance.  The Board finds that the weight of the evidence demonstrates that a separate rating of 20 percent, but no more, for left shoulder DJD under Diagnostic Code 5201 is warranted from December 1, 2005.

The Board has taken care to avoid pyramiding in assigning ratings for the Veteran's left shoulder disability.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261.  In this case, the evidence of record provides for left shoulder limitation of motion to be rated separately from left shoulder instability/dislocation.  Nonetheless, the Board notes that on multiple occasions the Veteran's range of motion was affected by symptoms of left shoulder dislocations.  In these instances the Board has utilized the range of motion test results to assess limitation of motion under Diagnostic Code 5201 and taken the associated symptoms of left shoulder dislocations into account when evaluating the Veteran under Diagnostic Code 5202.  In doing so, the Board avoids compensating the Veteran twice for the same symptomatology and violating the pyramiding rule.


	(CONTINUED ON NEXT PAGE)



Extra Schedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected left shoulder disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for shoulder disabilities, Diagnostic Codes 5200 to 5203, specifically provide for disability ratings based on a limitation of motion, dislocation, malunion, fibrous union, or nonunion, and loss of head of the humerus.  The General Policy in Rating also takes into consideration functional loss due to pain under 38 C.F.R. § 4.40, and limitation of movement and more movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, instability of station under 38 C.F.R. § 4.45.  In comparing the Veteran's disability level and symptomatology of the left shoulder disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate. The symptoms associated with the left shoulder disability include impaired movement above the shoulders, dislocations and guarding of all movement of the left upper extremity, limitation of motion with pain on motion, weakness, lack of endurance, fatigability and incoordination after repetitive motion.  The symptoms of persistent or frequent left (minor) shoulder dislocation with guarding of all arm movements is specifically contemplated under Diagnostic Code 5202.  Diagnostic Code 5201 compensates for limitation of motion to include functional impairment due to pain, fatigability, weakness, incoordination, and lack of endurance.  The Board notes that the evidence includes assessments by both an exercise physiologist and a certified rehabilitation counselor/licensed psychologist, through the VA Vocational Rehabilitation and Education Program, who found him to be capable of sedentary work that required lifting up to 20 pounds.  The rating schedule also contemplates for occupational impairment and impairment of activities of daily living; and the assigned ratings for the left shoulder disability appropriately reflect the loss of work and difficulties in daily living reported by the Veteran.  In the absence of exceptional factors associated with the left shoulder disability, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

For the entire rating period, a 20 percent rating, and no higher, for recurrent, multi-directional left shoulder dislocation is granted.

For the rating period from March 19, 2004 to December 1, 2005, a 10 percent rating, and no higher, for left shoulder degenerative joint disease is granted.

For the rating period from December 1, 2005, a 20 percent rating, and no higher, for left shoulder degenerative joint disease is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


